Citation Nr: 0312339	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  96-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, evaluated as 30 percent disabling prior to 
January 25, 1999.

3.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July1947 to August 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased disability 
rating from zero to 10 percent for the appellant's service-
connected dermatophytosis.  This case also comes before the 
Board on appeal from a September 1997 rating decision of the 
RO, which denied entitlement to an increased evaluation for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft.  It is noted that the appellant 
was awarded an increased evaluation for his service-connected 
coronary artery disease with hypertension, status post 
coronary artery bypass graft, from 30 to 60 percent 
disabling, effective from January 25, 1999, by a November 
1999 decision.  Because he continues to disagree with the 
current rating assigned, the claim of an increased rating 
above 60 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).


REMAND

In June 2002, the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  Additional evidence has been 
obtained; however, 38 C.F.R. § 19.9(a)(2) was invalidated by 
the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit").  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  Therefore, this case must be returned to the RO for 
initial consideration of the additional evidence.  Although 
the Board sincerely regrets the additional delay, the Federal 
Circuit has stated, "[E]ven though the amendments to § 19.9 
may further the VA's stated objective of efficiency, striking 
the sensible balance between decreasing appeal processing 
times and the competing public policy of protecting an 
appellant's right to due process is a matter for 
Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. LEXIS 
8275, at *22 (emphasis added).

The Board also notes that the appellant last underwent a VA 
examinations in June 1997 for his skin disorder and in May 
1999 for his coronary artery disease.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additional 
examinations of the appellant should be obtained.

Finally, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49,590 (July 31, 2002).  This 
amendment was effective August 30, 2002.  Id.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-19 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, the RO must evaluate the appellant's claim for an 
increased rating for dermatophytosis from August 30, 2002, 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159.

2.  The appellant should be afforded a VA 
heart examination and a VA hypertension 
examination to show the nature and extent 
of disability from coronary artery 
disease with hypertension status post 
coronary artery bypass graft.  Send the 
claims folder to the examiners for 
review, and specify that the record 
should be documented as to their review 
of the folder.  Provide the examiner with 
the amended and pre-amendment (i.e., pre-
January 1998) criteria for Diagnostic 
Code 7005 and ask the examiner to ensure 
that the examination report provides the 
necessary results for the Board to 
address the criteria.

3.  The appellant should be afforded a VA 
skin disease examination to show the 
nature and extent of disability from 
dermatophytosis.  The claims folder 
should be made available to the examiner 
for review before the examination.

4.  The RO should then readjudicate the 
appellant's claims in light of the 
evidence received since the February 2002 
Supplemental Statement of the Case 
(SSOC).  Thereafter, if any of the claims 
on appeal remains denied, the appellant 
and his representative should be provided 
a new supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, including the VA medical 
records showing treatment of the 
appellant from March 2000 to February 
2003, and private medical records from G. 
M., M.D., showing treatment of the 
appellant from July 2000 to September 
2002, and discussion of all pertinent 
regulations, including amended rating 
criteria for skin disorders and 
regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




